DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 07/22/2022, in which claims 1 and 14 were amended, claims 3, 5, 10-11, 17, 20 were withdrawn, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US Pub. 20130256801) in view of Blish, II (US Pat. 6844573).
Regarding claims 1 and 12, Yen et al. discloses in Fig. 2B, Fig. 2C, Fig. 5A-Fig. 5B a semiconductor device, comprising:  
2a substrate including a semiconductor substrate [101], a 3semiconductor layer [102], wherein the semiconductor layer [102] is p-type, and the semiconductor layer [102] includes a 5first semiconductor block [left portion of 102 on which devices 120 and 130 are formed] and a second semiconductor block [right portion of 102 on which device 140 is formed and/or PW144], wherein the first semiconductor block [left portion of 102 on which devices 120 and 130 are formed] and the second semiconductor block [right portion of 102 on which device 140 is formed and/or PW144] are both p-type [because layer 102 and PW144 are p type][paragraph [0019]];  
7a first active element [110] and a second active element [145] disposed on the first 8semiconductor block [left portion of 102 on which devices 120 and 130 are formed] and the second semiconductor block [right portion of 102 on which device 140 is formed] respectively, wherein the first active element [110] is in direct contact with a well region [PW 134 or NW 124] embedded within the first semiconductor block [left portion of 102 on which devices 120 and 130 are formed], and the second active element [140] is in direct contact with the second semiconductor block [right portion of 102 on which device 140 is formed and/or PW 144]; and 
9an interconnect structure disposed over the semiconductor layer [102], wherein the 10interconnect structure includes a plurality of contacts [vias] and multiple layered metal lines [M1, M2, M3] 11sequentially arranged over the plurality of contacts [vias] to provide a first path and a second 12path, 
13wherein a source/drain region [132 and/or 122] of the first active element [110] is electrically 14connected to a gate structure of the second active element [140] through the first path, and
15wherein the first semiconductor block [left portion of 102 on which devices 120 and 130 are formed] is electrically connected to the second 16semiconductor block [right portion of 102 on which device 140 is formed and/or PW 144] through the second path, wherein the second path includes a first 17contact [contact to 171] that is in contact with an upper surface of the second semiconductor block [right portion of 102 on which device 140 is formed and/or PW 144], wherein the second path ends at an upper surface of the semiconductor layer [102][because contact of second path ends at an upper surface of the semiconductor layer [102]].  

    PNG
    media_image1.png
    457
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    703
    media_image2.png
    Greyscale

Yen et al. fails to disclose
the substrate comprises a silicon-on-insulator (SOI) substrate including a buried oxide layer disposed between the semiconductor 4substrate and the semiconductor layer, wherein the 5first semiconductor block and the second semiconductor block are separated from 6each other by an isolation structure in the semiconductor layer;
wherein the isolation structure extends 2from an upper surface of the semiconductor layer to the buried oxide layer.  
Blish, II discloses in Fig. 3-Fig.6 
the substrate comprises a silicon-on-insulator (SOI) substrate [60] including a buried oxide layer [62] disposed between the semiconductor 4substrate [64] and the semiconductor layer [66], wherein the 5first semiconductor block and the second semiconductor block are separated from 6each other by an isolation structure [68] in the semiconductor layer [66];
wherein the isolation structure [68] extends 2from an upper surface of the semiconductor layer [66] to the buried oxide layer [62].  
  It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Blish, II into the method of Yen et al. to include the substrate comprises a silicon-on-insulator (SOI) substrate including a buried oxide layer disposed between the semiconductor substrate and the semiconductor layer, wherein the first semiconductor block and the second semiconductor block are separated from each other by an isolation structure in the semiconductor layer; wherein the isolation structure extends 2from an upper surface of the semiconductor layer to the buried oxide layer.  The ordinary artisan would have been motivated to modify Yen et al. in the above manner for the purpose of providing a SOI device with advantages such as maximizing speed, minimizing current leakage and capacitance and eliminating latchup problems and providing suitable method for properly isolated transistor formed on the SOI structure and avoiding significant heat buildup [columns 1-4 of Blish, II]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 12, 4, 6-8, 13, 15-16, 18, Yen et al. discloses in Fig. 2B and Fig. 2C  
wherein the second path 2includes an Xth layer of the metal lines, and the first path includes a Yth layer of the 3metal lines, and wherein X is less than or equal to Y;  
wherein the second path 2includes a second contact that is in contact with an upper surface of the first semiconductor block;
wherein the second path 2includes a 1st layer of the metal lines [M1] contacting the first contact and the second 3contact;
11wherein the first path and 2the second path share the contacts or the metal lines;
wherein the first path and 2the second path include a second contact that is in contact with the source/drain region [132 and/or 122] 3of the first active element [110];
1wherein the first active element [110] is an 2inverter.  

    PNG
    media_image1.png
    457
    740
    media_image1.png
    Greyscale

  
    PNG
    media_image2.png
    513
    703
    media_image2.png
    Greyscale
	Regarding claims 9 and 19, Yen et al. discloses in Fig. 2B and Fig. 2C that in cross-section view, the first semiconductor block has a first area [areas of transistors 120 and 130] and the second 3semiconductor block has a second area [areas of transistor 140 and diode 170]. Yen discloses in paragraph [0029] that the diode 170 can be formed within PW 144 of the transistor 145. In that case, the second 3semiconductor block has a second area which is associated with an area of PW 144]. In either case, it appears that in cross-section view, the first semiconductor block has a first area and the second 3semiconductor block has a second area that is smaller than the first area. And thus, it is obvious that in top view, the first semiconductor block has a first area and the second 3semiconductor block has a second area that is smaller than the first area.
Blish, II discloses in Fig. 3, Fig. 5
wherein when viewed 2from a top view, the first semiconductor block has a first area [area of 2 transistors] and the second 3semiconductor block has a second area [area of 1 transistor] that is smaller than the first area [area of 2 transistors].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Blish, II into the method of Yen et al. to include wherein when viewed from a top view, the first semiconductor block has a first area and the second semiconductor block has a second area that is smaller than the first area. The ordinary artisan would have been motivated to modify Yen et al. in the above manner for the purpose of providing suitable top view and suitable size of the first semiconductor block and the second semiconductor block. 

Regarding claim 14, Yen et al. discloses in Fig. 2B and Fig. 2C a semiconductor device, comprising:  1
2providing 2a substrate, wherein the substrate 3includes including a semiconductor substrate [101], a 3semiconductor layer [102], wherein the semiconductor layer [102] is p-type, and the semiconductor layer [102] is divided into a first semiconductor block [left portion of 102 on which devices 120 and 130 are formed] and a second semiconductor block [right portion of 102 on which device 140 is formed and/or PW144], wherein the first semiconductor block [left portion of 102 on which devices 120 and 130 are formed] and the second semiconductor block [right portion of 102 on which device 140 is formed and/or PW144] are both p-type [because layer 102 and PW144 are p type][paragraph [0019]];   
8forming a first active element [110] and a second active element [140] on the first 9semiconductor block and the second semiconductor block respectively, wherein the first active element [110] is in direct contact with a well region [PW 134 or NW 124] 
embedded within the first semiconductor block [left portion of 102 on which devices 120 and 130 are formed], and the second active element [140] is in direct contact with the second semiconductor block [right portion of 102 on which device 140 is formed and/or PW144]; and 
10forming an interconnect structure over the semiconductor layer [102], wherein the 10interconnect structure includes a plurality of contacts [vias] and multiple layered metal lines [M1, M2, M3] 11sequentially arranged over the plurality of contacts [vias] to provide a first path and a second 12path, 
1413wherein a source/drain region [132 and/or 122] of the first active element [110] is electrically 14connected to a gate structure of the second active element [140] through the first path, and
15wherein the first semiconductor block is electrically connected to the second 16semiconductor block through the second path, wherein the second path includes a first 17contact [contact to 171] that is in contact with an upper surface of the second semiconductor block [right portion of 102 on which device 140 is formed and/or PW144], wherein the second path ends at an upper surface of the semiconductor layer [102][because contact of second path ends at an upper surface of the semiconductor layer [102]].    

    PNG
    media_image1.png
    457
    740
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    192
    346
    media_image3.png
    Greyscale

Yen et al. fails to disclose
the substrate comprises a silicon-on-insulator (SOI) substrate and includes a buried oxide layer disposed between the semiconductor 4substrate and the semiconductor layer; 
forming an isolation structure in the semiconductor layer so that the 6semiconductor layer is divided into the first semiconductor block and the second 7semiconductor block by the isolation structure.  
Blish, II discloses in Fig. 3-Fig.6 
the substrate comprises a silicon-on-insulator (SOI) substrate [60] and includes a buried oxide layer [62] disposed between the semiconductor 4substrate [64] and the semiconductor layer [66]; 
forming an isolation structure [68] in the semiconductor layer [66] so that the 6semiconductor layer [66] is divided into the first semiconductor block and the second 7semiconductor block by the isolation structure [68].    
  It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Blish, II into the method of Yen et al. to include the substrate comprises a silicon-on-insulator (SOI) substrate and includes a buried oxide layer disposed between the semiconductor 4substrate and the semiconductor layer; forming an isolation structure in the semiconductor layer so that the 6semiconductor layer is divided into the first semiconductor block and the second 7semiconductor block by the isolation structure. The ordinary artisan would have been motivated to modify Yen et al. in the above manner for the purpose of providing a SOI device with advantages such as maximizing speed, minimizing current leakage and capacitance and eliminating latchup problems and providing suitable method for properly isolated transistor formed on the SOI structure and avoiding significant heat buildup [columns 1-4 of Blish, II]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments in page 9 of Applicant’s remark in which Applicant argued that “amended claims 1 and 14 recite "the second path ends at an upper surface of the semiconductor layer." By contrast, as shown in FIG. 2B of Yen, the electrical path (for example, the dotted line 160) between the alleged first semiconductor block and the alleged second semiconductor block does not end at the upper surface of the alleged semiconductor layer 102,” Examiner respectfully disagrees because electrical path, particularly the dotted line 160, is not identified as a second path. The second path is formed by the interconnect structure including a plurality of contacts and multiple layered metal lines sequentially arranged over the plurality of contacts [See claim 1, lines 12-14, “the interconnect structure includes a plurality of contacts and multiple layered metal lines sequentially arranged over the plurality of contacts to provide a first path and a second path.”] Similar to the claimed invention, contacts in Fig. 2B of Yen end at the upper surface of the alleged semiconductor layer 102, thus, Yen discloses the second path ends at an upper surface of the semiconductor layer.
Besides, Applicant’s intended argument that electrical path of the claimed invention ends at the upper surface of the claimed semiconductor layer has no written support in the specification and has no supported evidence. In addition, electrical path is not a limitation of the claim.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822